CULBERT, J.
Mayme Frey, et al., brought an action against Creath Jones, as administratrix of the estate of William Jones on a note for $300, due in one year after date. It was alleged that the decedent died prior to the end of the year, that the note had not been paid, that he had conveyed to his wife, Creath Jones, certain property; and that’the plaintiff had begun an action to set aside a conveyance so made by the debtor to his wife.
A judgment was rendered in favor of Frey et., setting aside the deed of conveyance. The plaintiff, as a creditor, then filed a motion asking for the appointment of a receiver to take charge of and administer for the benefit of the creditors of William Jones, including the plaintiff, the property described in the petition. The motion was overruled and error was prosecuted, the Court of Appeals holding:
1. It appears that prior to the time of filing the petition in the Common Pleas Court, Frey et al, applied to the Probate Court for the ap-ponitment of an administrator of the estate of the decedent, and Creath Jones was appointed as administratrix.
2. It further appears that she was then in the process of administering his estate, which must necessarily be for the benefit of all the creditors including Frey, et al.
3. The provisions of 11102 to 11106 GC., in regards to appointing of receivers, do not apply in a case of this kind. So far as the creditors of the decedent are concerned, including Frey, et al, their claims will be as well protected by the administration of his estates at the hands of the administratrix as through the instrumentality of a receiver and at a much less expense to the creditors.
Judgment affirmed.
(Richards & Williams, JJ., concur.)